Per curiam.
Patrick Kaufman has several disciplinary actions pending against him and has filed a petition for voluntary discipline in which he seeks the Court’s acceptance of the voluntary surrender of his license. The State Bar recommends that the petition be accepted.
Kaufman admits that in two separate matters he accepted a client’s retainer, failed to take action on the case, failed to respond to the client’s inquiries, abandoned the case to the client’s detriment, and that at the time of this conduct, he was clinically depressed and suffering from alcoholism. He admits that his conduct constitutes violations of Rules 1.3, 1.4, and 1.16 of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d).
Having reviewed the record, we conclude that acceptance of the petition is appropriate. Accordingly, we accept the voluntary surrender of Kaufman’s license, which is tantamount to disbarment. It is hereby ordered that the name of Patrick C. Kaufman be removed from the rolls of persons authorized to practice law in the State of Georgia. Kaufman is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.